                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:02-CR-00105-GCM
 UNITED STATES,

                Plaintiff,

    v.                                                              ORDER

 LONNIE REGINALD LIVINGSTON,

                Defendant,


         THIS MATTER COMES before this Court on the Court’s own motion. Defendant

Lonnie Reginald Livingston filed a Motion for Compassionate Release (Doc. No. 21). The Court

instructs the Government to respond to this Motion within thirty (30) days of entry of this Order.

         SO ORDERED.

                                         Signed: February 3, 2021




          Case 3:02-cr-00105-GCM Document 22 Filed 02/03/21 Page 1 of 1
